Appeal from an order of the Supreme Court, Niagara County (Richard C. Kloch, Sr., A.J.), entered November 13, 2009 in a personal injury action. The order denied the motion of plaintiff for summary judgment on liability.
Now, upon the stipulation of discontinuance signed by the attorneys for the parties on September 30, 2010, and filed in the Niagara County Clerk’s Office on October 15, 2010,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation. Present — Martoche, J.P., Carni, Lindley and Sconiers, JJ.